TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00147-CV


Angel Nuyen, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 248,916-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R


PER CURIAM

	The reporter's record in this appeal was originally due to be filed on March 18, 2012.
To date, the reporter's record has not been filed.
	Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure
adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from
granting extensions of over 10 days for the filing of reporters' records in accelerated appeals,
including those from suits for termination of parental rights.  See Tex. R. App. P. 35.3(c).  Further,
any extensions of time granted for the filing of the reporters' records may not exceed 30 days
cumulatively.  See Tex. R. App. P. 28.4(b)(2).  Accordingly, Lynette Thorpe is hereby ordered to file
the reporter's record in this case on or before April 16, 2012.  If the record is not filed by that date,
Ms. Thorpe may be required to show cause why she should not be held in contempt of court.

	It is ordered April 5, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose